DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending and examined herein per Applicant’s 01/27/2021 filing.  Claims 1, 2, 5, 8, 9, 12, and 15 are amended. No claims are canceled or newly added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 06/25/2019, are accepted.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 112(b) rejection of the previous Office action have been fully considered but they are not persuasive. In response to the rejection Applicant has amended the rejected limitation of claim 1 to read “perform aggregation for the instruction including use of the calculated second aggregation result and output one or more aggregation results other than the first aggregation result”.  The Office understands the word aggregation to mean a whole sum or total amount.  It is unclear how one sums an instruction with the use of the other for aggregation including use of the calculated second aggregation result and output one or more aggregation results other than the first aggregation result”.
For the reasons given above the rejection of the previous Office action is maintained as amended below.
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive.  Applicant makes the following arguments:
Although some claimed features may be based upon or involve mathematical concepts, nothing in the claims recites, per se, any mathematical concepts, relationships, formula, equation, or mathematical calculation.  Remarks p. 11.
Respectfully, the Office maintains the rejection of the previous Office action.  The claims are to the aggregation of data.  The claim do not expressly recite any mathematical formulas; however this is not a requirement for the Alice/Mayo style 101 rejection.  The MPEP states “a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).” (MPEP 2106.04(a)(2)).  The Office understands the word aggregation to mean a whole sum or total amount.  The claim expressly recites mathematical operations in the steps of performing determination with respect to the timing of the aggregation of the first data that of the 
For all the reasons given above the rejection of the previous Office action is maintained as updated below.
The claims as a whole are integrated into a practical application in the improvement of information processing involving aggregation. Remarks p. 13.
Respectfully the claimed elements were not considered in a vacuum, but individually and as part of the order combination.   The additional elements are not found to integrate nor do they provide significantly more than the abstract idea.  It is unclear how the claimed elements improve the functioning of the computer as Applicant argues.
For all the reasons given above the rejection of the previous Office action is maintained as updated below.
Applicant's arguments filed with respect to the 35 USC 102 rejection are directed towards newly added limitation that are fully addressed in the updated rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to an apparatus (machine); claims 8-14 are to a method (process); and claim 15 is to a medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concepts. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. An aggregation apparatus comprising: 
one or more memories; and 
one or more processors coupled to the one or more memories and the one or more processors are configured to: 
identify, in response to receiving an instruction for aggregation, one or more aggregation results related to the instruction from a plurality of aggregation results of a plurality of periods stored in the one or more memories; 
perform determination of whether the identified one or more aggregation results include a first aggregation result aggregated at a first timing by using first data that has changed between the first timing and a second timing of the receiving of the instruction into second data at the second timing, the first timing being before the second timing,  
perform calculation of a second aggregation result by using the second data at the second timing when it is determined that the identified one or more aggregation results include the first aggregation result; and 
perform aggregation for the instruction including use of the calculated second aggregation result and output one or more aggregation results other than the first aggregation result.

Where the claimed elements when read in light of the specification, the identified abstract elements are clearly to mathematical relationships as indicated by the plain language of the claim (i.e. aggregation, calculation, timing). 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These additional elements are determined to be insignificant extra solution activity, where the step of “identify” is a step of data gathering and “perform output” is a step of returning or reporting the results of the analysis steps.  
Where 2106.05(g) MPEP states, the “term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above the additional elements are found to be insignificant extra solution activity.  When these steps are considered individually and as part of the ordered combination, they are not found to be significantly more than the identified abstract idea.  Therefore these element cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at a first timing by using first data that has changed between the first timing and a second timing of the receiving of the instruction into second data at the second timing, the first timing being before the second timing”.   
The Office not find support in the specification for the amended element of the claim “a first timing by using first data that has changed between the first timing and a second timing of the receiving of the instruction into second data at the second timing”.  Where the Office interpret this element in light of Applicant’s 01/27/21 remarks at p. 10 and 14 somehow the claim element requires the first data that has changed into second data at the second timing.  This amend appears to be in direct contrast with the instant specification “perform determination of whether the identified one or more aggregation results include a first aggregation result aggregated by using first data at first timing before second timing of the receiving of the instruction, the first data being different from second data at the second timing, perform calculation of a second aggregation result by using the first data, and perform output for the instruction based on the calculated second aggregation result and one or more aggregation results other than the first aggregation result in the identified one or more aggregation results.” (Spec. [6])
The dependent claims do not further clarify the issues noted above.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Each independent claim recites “perform determination of whether the identified one or more aggregation results include a first aggregation result aggregated at a first timing by using first data that has changed between the first timing and a second timing of the receiving of the instruction into second data at the second timing, the first timing being before the second timing”.  The Office understands the word aggregation to mean a whole sum or total amount.  It is unclear what exactly is being determined in this step of the claim.  Further in this section of the limitation, “the receiving of the instruction into second data at the second timing”, what are the instruction direction for?   
Each independent claim recites “perform aggregation for the instruction including use of the calculated second aggregation result and output one or more aggregation results other than the first aggregation result”.  The Office understands the word aggregation to mean a whole sum or total amount.  It is unclear how one sums an instruction with the use of the other listed aggregated results.  It is assumed that the claim is intended to read “perform the instruction for aggregation including use of the 
The dependent claims do not further clarify the issues noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Pub 2012/0303411).
Claims 1, 8, and 15
Chen teaches an aggregation apparatus (Chen [111] “the present invention are described below with reference to . . . methods, apparatus (systems) and computer program products according to embodiments of the invention”) comprising: 
one or more memories (Chen [26] “at least one memory device”); and 
Chen [26] “at least one memory device connected to the processor unit, wherein the processor unit is configured to”):
identify, in response to receiving an instruction for aggregation, one or more aggregation results related to the instruction from a plurality of aggregation results of a plurality of periods stored in the one or more memories (Chen [27] “obtain aggregated sales data in a product category, the aggregated sales data comprising a combination of: a first sales data set having a time series of unit-prices and unit sales for a sales for a designated product set, in a product set from the product category product, the time series data being provided over a sequence of sales reporting periods from one or more retail stores” and [46] “the suitable data set for the demand modeling analysis is obtained, e.g., from a memory storage device” also see abstract); 
perform determination of whether the identified one or more aggregation results include a first aggregation result aggregated at a first timing by using first data that has changed between the  first timing and a second timing of the receiving of the instruction into second data at the second timing, the first timing being  before the second timing (Chen [17] “a first sales data set having a time series of unit-prices and unit sales for a set of designated products in a product set from the retail category; the time series data in this sales data set being provided over a sequence of sales reporting periods from one or more retail stores; and, a second sales data set including data associated with attributes of a product in the first sales data set”), 
perform calculation of a second aggregation result by using the second data at the second timing when it is determined that the identified one or more aggregation results include the first aggregation result (Chen [44] “aggregate retail sales data in the form of a set of time series for the unit sales and unit price over multiple stores” and [47] “data sets with a weekly reporting period, the time-series sequence may cover several weeks to months, or even years of data.  Similarly, the plurality of retail stores in the sales data set may all belong to a same retail chain, or belong to a plurality of retail chains within the same retail market geography”); and 
perform aggregation for the instruction including use of the calculated second aggregation result and output one or more aggregation results other than the first aggregation result (Chen [62] “table 50 from the primary data source providing the sales data, includes the data records for the unit sales (including unit quantity (products sold) column 58, revenue column 60 and unit price of a product as represented by column 62, and each record in table 50 corresponds to a product from the relevant choice set in a given store and in a given time period, e.g., a week.” and fig. 2A, where fig shows at least week “20060826” and “20060819” and UPC quantities represent different aggregated results).
With respect to claims 8 and 15, which recite claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 2 and 9
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the determination includes:
identifying a time period of the first data (Chen [17]);
calculating a first hash value for the first data (Chen [44] and [62]);
calculating a second has value for the second data at the second timing, the second data including data corresponding to the first data for the time period of the first data (Chen [44] and [47]); and
determining that the first data has changed between the first timing and the second timing with the first hash value being different from the second hash value (Chen [44] and [62], see data from non-primary and/or auxiliary data sources).
With respect to claim 9, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 3 and 10
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the plurality of periods include a plurality of periods having different lengths (Chen [46], see daily, monthly or even quarterly reporting periods).
With respect to claim 10, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 4 and 11
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the one or more processors are configured to, when a third aggregation result related to the instruction is not aggregated, calculate the third aggregation result before the calculation of the second aggregation result (Chen [9] and [55] see from third-party information aggregators).
With respect to claim 11, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 5 and 12
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the determination is a process of performing the determination only for aggregation results with a possibility of being the first aggregation result from among the identified one or more aggregated results (Chen [17]).
With respect to claim 12, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 6 and 13
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the plurality of aggregation results include a plurality of aggregation results in a plurality of units of aggregation, and the first aggregation result includes a first plurality of aggregation results in the plurality of units of aggregation (Chen abstract and fig 2A).


Claims 7 and 14
Chen teaches all the limitations of the aggregation apparatus according to claim 6, wherein the plurality of units of aggregation include at least one of a unit of stores that sell products and a unit of types of products (Chen abstract and fig. 2A and 2B).
With respect to claim 14, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bellamkonda et al (US 2006/0116989 A1) teaches determined into which partition an entry corresponding to the incoming record should be grouped, and whether a matching entry is already present in the partition, using a hash function and a hash table built for the partition. For aggregation operations, if a match is found, then a measure value from the incoming record is aggregated with a measure value for the entry existing in the partition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623